Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 10/26/2020. Claims 1-12 are pending. Claim 13 is canceled.
Claim Objections
Claims 1, 12 objection withdrawn by the amendments filed 10/26/2020.
Claim Rejections - 35 USC § 112

Claims 1-12, 112(a) rejection have been reconsidered and are withdrawn.

Allowable Subject Matter

Claims 1-12 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 12, the closest prior art Huang (US20120268835A1, cited on record), Ono (US20130329121A1, cited on record), Muratani (US20150153549A1, cited on record), Hsu et al. (US20120212839A1), and Tang et al. (US20160231535A1).
Huang relates to an image taking optical system, and more particularly to an image taking optical system comprising two lens groups to provide good aberration compensation and short total length in order to be applied to electronic products. Teaches : a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, wherein said first lens group comprises a positive lens element provided closest to the object side, wherein said positive lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof, said aspherical surface including a paraxial convex surface convexing toward the object side, and wherein said aspherical surface on the object side of said positive lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, as in claim 1, and further teaches an imaging optical system comprising: a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, wherein said first lens group comprises a lens element provided closest to the object side, wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof, said aspherical surface including a paraxial convex surface convexing toward the object side, wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, wherein a value of the focal length of the entire optical system divided by the maximum image height is greater than or equal to 2.9, as in claim 12.
Ono relates to a variable magnification optical system and an imaging apparatus. Teaches an imaging optical system comprising: a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, wherein said first lens group comprises a positive lens element provided closest to the object side, claim 1. and further teaches an imaging optical system comprising: a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, 
wherein said first lens group comprises a lens element provided closest to the object side, 
wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof, said aspherical surface including a paraxial convex surface convexing toward the object side, wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, and wherein a value of the focal length of the entire optical system divided by the maximum image height is greater than or equal to 2.9, as in claim 12.
Muratani relates to a zoom lens system suitable for a compact camera equipped with a solid state imaging device and the like, an optical apparatus equipped with the zoom lens system and a method for manufacturing the zoom lens system. Teaches an imaging optical system comprising: a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, wherein said first lens group comprises a positive lens element provided closest to the object side, wherein said positive lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof, said aspherical surface including a paraxial convex surface convexing toward the object side, and wherein said aspherical surface on the object side of said positive lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, as in claim 1, and further teaches an imaging optical system comprising: a negative first lens group, an aperture diaphragm, and a positive second lens group, in that order from the object side, wherein said first lens group comprises a lens element provided closest to the object side, wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof, said aspherical surface including a paraxial convex surface convexing toward the object side, wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, and wherein a value of the focal length of the entire optical system divided by the maximum image height is greater than or equal to 2.9, as in claim 12.
Hsu is related to an optical lens assembly, and more particularly to a wide viewing angle optical lens assembly having multiple lens elements. Teaches an imaging optical system (Fig. 2A2D, 2nd embodiment, Tables 2-1 to 2-3, [0089-0097])  comprising: a negative first lens group (Fig. 2A, negative first group e.g. 210 and e.g. 220, together gives a calculated focal length e.g. f= -23.27 being negative power power), an aperture diaphragm (Fig. 2A; e.g. 200), and a positive second lens group (Fig. 2A, positive second group e.g. 230 being positive refractive power), in that order from the object side (see Fig. 2A and Table 2-1), wherein said first lens group comprises a lens element provided closest to the object side (Fig. 2A, lens element closest to the object side e.g. 210), wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof (Fig. 2A, Lens e.g. 210 or Lens 1, negative lens, object surface e.g. 211), said aspherical surface including a paraxial convex surface convexing toward the object side (Fig. 2A, aspherical surface including paraxial convex convexing toward object side e.g. 211), and wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof (Fig. 2A; aspherical surface on the object side of said lens e.g. 210 within first lens group e.g. 210 and 220, has a curvature that is positive between e.g. 213 at paraxial), and the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface (Fig. 2A, shows a negative refractive power lens element e.g. 210 with a curvature meridional cross-section changing from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface, as disclosed from lens data and aspherical coefficients see Table 2-2), as in claim 1, and further teaches an imaging optical system (Fig. 2A2D, 2nd embodiment, Tables 2-1 to 2-3, [0089-0097]) comprising: a negative first lens group (Fig. 2A, negative first group e.g. 210 and e.g. 220, together gives a calculated focal length e.g. f= -23.27), an aperture diaphragm (Fig. 2A; e.g. 200), and a positive second lens group (Fig. 2A, positive second group e.g. 230 being positive refractive power), in that order from the object side (see Fig. 2A and Table 2-1), wherein said first lens group comprises a lens element provided closest to the object side (Fig. 2A, lens element closest to the object side e.g. 210), wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof (Fig. 2A, Lens e.g. 210 or Lens 1, negative lens, object surface e.g. 211), said aspherical surface including a paraxial convex surface convexing toward the object side (Fig. 2A, aspherical surface including paraxial convex convexing toward object side e.g. 211), wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof (Fig. 2A; aspherical surface on the object side of said lens e.g. 210 within first lens group e.g. 210 and 220, has a curvature that is positive between e.g. 213 at paraxial), and the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface (Fig. 2A; aspherical surface on the object side of said lens e.g. 210 within first lens group e.g. 210 and 220, has a curvature that is positive between e.g. 213 at paraxial), as in claim 12.
Tang relates generally to an optical system, and more particularly to a compact optical image capturing system for an electronic device. Teaches an imaging optical system (Figs. 6A-6B, Table 11-12, [0192-0296]) comprising: a negative first lens group (Fig. 6A, negative first group e.g. 610, see Table 11, negative focal length), an aperture diaphragm (Fig. 6A, e.g. 600, or see Table 11, Aperture), and a positive second lens group  (Fig. 6A, positive second group e.g. 620, 630, 640, 650, together the data see table 11 gives focal length e.g. f = 1.80, being positive power), in that order from the object side (see Fig. 6A), wherein said first lens group comprises a lens element provided closest to the object side (Fig. 6A, same lens e.g. 610), wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof (Fig. 6A,Lens e.g. 610, same negative lens), said aspherical surface including a paraxial convex surface convexing toward the object side, and wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof (Fig. 6A; aspherical surface on the object side of said lens e.g. 610, has a curvature that is positive between at paraxial), and the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface (Fig. 6A, shows a negative refractive power lens element e.g. 610 with a curvature meridional cross-section changing from a positive value to a negative value in an area of approximately 70% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface, as can be seen in the Fig. 6A and disclosed from lens data and aspherical coefficients see Table 12), as in claim 1, and further teaches an imaging optical system (Figs. 6A-6B, Table 11-12, [0192-0296]) comprising: a negative first lens group (Fig. 6A, negative first group e.g. 610, see Table 11, negative focal length), an aperture diaphragm (Fig. 6A, e.g. 600, or see Table 11, Aperture), and a positive second lens group (Fig. 6A, positive second group e.g. 620, 630, 640, 650, together the data see table 11 gives focal length e.g. f = 1.80, being positive power), in that order from the object side (see Fig. 6A), wherein said first lens group comprises a lens element provided closest to the object side (Fig. 6A, same lens e.g. 610), wherein said lens element that is provided closest to the object side within said first lens group includes an aspherical surface on the object side thereof (Fig. 6A,Lens e.g. 610, same negative lens), said aspherical surface including a paraxial convex surface convexing toward the object side, wherein said aspherical surface on the object side of said lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof, and the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface (Fig. 6A, shows a negative refractive power lens element e.g. 610 with a curvature meridional cross-section changing from a positive value to a negative value in an area of approximately 70% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface, as can be seen in the Fig. 6A and disclosed from lens data and aspherical coefficients see Table 12), as in claim 12.
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claim 1 including, “wherein said first lens group comprises a positive lens element provided closest to the object side, wherein said aspherical surface on the object side of said positive lens element that is provided closest to the object side within said first lens group has a curvature that is positive along a meridional cross-section at the paraxial portion thereof” or “the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface”, and the claimed features of the claim 12 including, “wherein a value of the focal length of the entire optical system divided by the maximum image height is greater than or equal to 2.9” or “the curvature of the meridional cross-section changes from a positive value to a negative value in an area within 75% of an effective aperture from the paraxial portion toward the periphery of the aspherical surface”. 
Claims 2-11 are allowed due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872